


Exhibit 10.23




 
MAGINATICS, INC.
 
2010 STOCK INCENTIVE PLAN
 
Adopted by the Board on July 17, 2010
 
Approved by the Stockholders on July ___, 2010
 










--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1.
PURPOSE
1


 
 
 
 
SECTION 2.
DEFINITIONS
1


 
2.1
“Board”
1


 
2.2
“Change in Control”
1


 
2.3
“Code”
2


 
2.4
“Committee”
2


 
2.5
“Company”
2


 
2.6
“Consultant”
2


 
2.7
“Disability”
2


 
2.8
“Employee”
2


 
2.9
“Exchange Act”
2


 
2.10
“Exercise Price”
2


 
2.11
“Fair Market Value”
2


 
2.12
“ISO”
2


 
2.13
“NSO”
3


 
2.14
“Option”
3


 
2.15
“Optionee”
3


 
2.16
“Outside Director”
3


 
2.17
“Parent”
3


 
2.18
“Plan”
3


 
2.19
“Purchase Price”
3


 
2.20
“Purchaser”
3


 
2.21
“Restricted Share Agreement”
3


 
2.22
“Securities Act”
3


 
2.23
“Service”
3


 
2.24
“Share”
3


 
2.25
“Stock”
3


 
2.26
“Stock Option Agreement”
4


 
2.27
“Subsidiary”
4


 
2.28
“Ten-Percent Stockholder”
4


 
 
 
 
SECTION 3.
ADMINISTRATION
4


 
3.1
General Rule
4


 
3.2
Board Authority and Responsibility
4


 
 
 
 
SECTION 4.
ELIGIBILITY
4


 
4.1
General Rule
4


 
 
 
 
SECTION 5.
STOCK SUBJECT TO PLAN
4


 
5.1
Share Limit
4


 
5.2
Additional Shares
5


 
 
 
 
 
 
 
 


- i-

--------------------------------------------------------------------------------



SECTION 6.
RESTRICTED SHARES
5


 
6.1
Restricted Share Agreement
5


 
6.2
Duration of Offers and Nontransferability of Purchase Rights
5


 
6.3
Purchase Price
5


 
6.4
Repurchase Rights and Transfer Restrictions
5


 
 
 
 
SECTION 7.
STOCK OPTIONS
5


 
7.1
Stock Option Agreement
5


 
7.2
Number of Shares; Kind of Option
6


 
7.3
Exercise Price
6


 
7.4
Term
6


 
7.5
Exercisability
6


 
7.6
Repurchase Rights and Transfer Restrictions
6


 
7.7
Transferability of Options
7


 
7.8
Exercise of Options on Termination of Service
7


 
7.9
No Rights as a Stockholder
7


 
7.10
Modification, Extension and Renewal of Options
7


 
 
 
 
SECTION 8.
PAYMENT FOR SHARES
7


 
8.1
General
7


 
8.2
Surrender of Stock
8


 
8.3
Services Rendered
8


 
8.4
Promissory Notes
8


 
8.5
Exercise/Sale
8


 
8.6
Exercise/Pledge
8


 
8.7
Other Forms of Payment
8


 
 
 
 
SECTION 9.
ADJUSTMENT OF SHARES
8


 
9.1
General
8


 
9.2
Dissolution or Liquidation
9


 
9.3
Mergers and Consolidations
9


 
9.4
Reservation of Rights
9


 
 
 
 
SECTION 10.
REPURCHASE RIGHTS
9


 
10.1
Company’s Right To Repurchase Shares
9


 
 
 
 
SECTION 11.
WITHHOLDING AND OTHER TAXES
10


 
11.1
General
10


 
11.2
Share Withholding
10


 
11.3
Cashless Exercise/Pledge
10


 
11.4
Other Forms of Payment
10


 
11.5
Employer Fringe Benefit Taxes
10


 
 
 
 
SECTION 12.
SECURITIES LAW REQUIREMENTS
10


 
12.1
General
10


 
12.2
Dividend Rights
10


 
 
 
 
SECTION 13.
NO RETENTION RIGHTS
11




- ii-

--------------------------------------------------------------------------------



 
 
 
 
SECTION 14.
DURATION AND AMENDMENTS
11


 
14.1
Term of the Plan
11


 
14.2
Right to Amend or Terminate the Plan
11


 
14.3
Effect of Amendment or Termination
11


 
 
 
 
SECTION 15.
EXECUTION
12








- iii-

--------------------------------------------------------------------------------




Maginatics, Inc.


2010 STOCK INCENTIVE PLAN


SECTION 1.    PURPOSE.


The Plan was adopted by the Board of Directors effective July 17, 2010. The
purpose of the Plan is to offer selected service providers the opportunity to
acquire equity in the Company through awards of Options (which may constitute
incentive stock options or nonstatutory stock options) and the award or sale of
Shares.


The award of Options and the award or sale of Shares under the Plan is intended
to be exempt from the securities qualification requirements of the California
Corporations Code by satisfying the exemption under section 25102(o) of the
California Corporations Code. However, awards of Options and the award or sale
of Shares may be made in reliance upon other state securities law exemptions. To
the extent that such other exemptions are relied upon, the terms of this Plan
which are included only to comply with section 25102(o) shall be disregarded to
the extent provided in the Stock Option Agreement or Restricted Share Agreement.
In addition, to the extent that section 25102(o) or the regulations promulgated
thereunder are amended to delete any requirements set forth in such law or
regulations, the terms of this Plan which are included only to comply with
section 25102(o) or the regulations promulgated thereunder as in effect prior to
any such amendment shall be disregarded to the extent permitted by applicable
law.


SECTION 2.    DEFINITIONS.


2.1
“Board” shall mean the Board of Directors of the Company, as constituted from
time to time.



2.2
“Change in Control” shall mean the occurrence of any of the following events:



(a)
The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity;



(b)
The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the stockholders of the Company
approve a plan of complete liquidation of the Company; or



(c)
Any “person” (as defined below) who, by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that any change in the relative beneficial
ownership


-1-



--------------------------------------------------------------------------------




of the Company’s securities by any person resulting solely from a reduction in
the aggregate number of outstanding shares of Base Capital Stock, and any
decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company.


For purposes of Section 2.2(c), the term “person” shall have the same meaning as
when used in sections 13(d) and 14(d) of the Exchange Act but shall exclude (1)
a trustee or other fiduciary holding securities under an employee benefit plan
maintained by the Company or a Parent or Subsidiary and (2) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of the Stock.


Notwithstanding the foregoing, the term “Change in Control” shall not include
(a) a transaction the sole purpose of which is to change the state of the
Company’s incorporation, (b) a transaction the sole purpose of which is to form
a holding company that will be owned in substantially the same proportions by
the persons who held the Company’s securities immediately before such
transaction, (c) a transaction the sole purpose of which is to make an initial
public offering of the Company’s Stock or (d) any change in the beneficial
ownership of the securities of the Company as a result of a private financing of
the Company that is approved by the Board.


2.3    “Code” shall mean the Internal Revenue Code of 1986, as amended.


2.4
“Committee” shall mean the committee designated by the Board, which is
authorized to administer the Plan, as described in Section 3 hereof.



2.5
“Company” shall mean Maginatics, Inc., a Delaware corporation.



2.6
“Consultant” shall mean a consultant or advisor who is not an Employee or
Outside Director and who performs bona fide services for the Company, a Parent
or Subsidiary.



2.7
“Disability” shall mean a condition that renders an individual unable to engage
in substantial gainful activity by reason of any medically determinable physical
or mental impairment.



2.8
“Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary and who is an “employee” within the meaning of
section 3401(c) of the Code and regulations issued thereunder.



2.9
“Exchange Act” shall mean the U.S. Securities and Exchange Act of 1934, as
amended.



2.10
“Exercise Price” shall mean the amount for which one Share may be purchased upon
the exercise of an Option, as specified in a Stock Option Agreement.



2.11
“Fair Market Value” means, with respect to a Share, the market price of one
Share of Stock, determined by the Board in good faith. Such determination shall
be conclusive and binding on all persons.



2.12
“ISO” shall mean an incentive stock option described in section 422(b) of the
Code.




-2-



--------------------------------------------------------------------------------




2.13
“NSO” shall mean a stock option that is not an ISO.



2.14
“Option” shall mean an ISO or NSO granted under the Plan and entitling the
holder to purchase Shares.



2.15
“Optionee” shall mean a person that holds an Option.



2.16
“Outside Director” shall mean a member of the Board of the Company, a Parent or
a Subsidiary who is not an Employee.



2.17
“Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain. A corporation that attains the status of a Parent on a date after
the adoption of the Plan shall be considered a Parent commencing as of such
date.



2.18
“Plan” shall mean the Maginatics, Inc. 2010 Stock Incentive Plan.



2.19
“Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option).



2.20
“Purchaser” shall mean a person to whom the Board has offered the right to
acquire Shares under the Plan (other than upon exercise of an Option).



2.21
“Restricted Share Agreement” shall mean the agreement between the Company and a
Purchaser who acquires Shares under the Plan that contains the terms, conditions
and restrictions pertaining to the acquisition of such Shares.



2.22
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.



2.23
“Service” shall mean service as an Employee, a Consultant or an Outside
Director, subject to such further limitations as may be set forth in the
applicable Stock Option Agreement or Restricted Share Agreement. Service shall
be deemed to continue during a bona fide leave of absence approved by the
Company in writing if and to the extent that continued crediting of Service for
purposes of the Plan is expressly required by the terms of such leave or by
applicable law, as determined by the Company. However, for purposes of
determining whether an Option is entitled to ISO status, and to the extent
required under the Code, an Employee’s employment will be treated as terminating
three (3) months after such Employee went on leave, unless such Employee’s right
to return to active work is guaranteed by law or by a contract or such Employee
immediately returns to active work. The Company determines which leaves count
toward Service, and when Service terminates for all purposes under the Plan.



2.24
“Share” shall mean one share of Stock, as adjusted in accordance with Section 9
(if applicable).



2.25
“Stock” shall mean the common stock of the Company.




-3-



--------------------------------------------------------------------------------




2.26
“Stock Option Agreement” shall mean the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to the
Optionee’s Option.



2.27
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain. A corporation that attains the
status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.



2.28
“Ten-Percent Stockholder” means an individual who owns more than ten percent
(10%) of the total combined voting power of all classes of outstanding stock of
the Company, its Parent or any of its Subsidiaries. In determining stock
ownership for purposes of this Section 2.28, the attribution rules of section
424(d) of the Code shall be applied.



SECTION 3.    ADMINISTRATION.


3.1
General Rule. The Plan shall be administered by the Board. However, the Board
may delegate any or all administrative functions under the Plan otherwise
exercisable by the Board to one or more Committees. Each Committee shall consist
of at least one member of the Board who has been appointed by the Board. Each
Committee shall have the authority and be responsible for such functions as the
Board has assigned to it. If a Committee has been appointed, any reference to
the Board in the Plan shall be construed as a reference to the Committee to whom
the Board has assigned a particular function. To the extent permitted by
applicable law, the Board may also authorize one or more officers of the Company
to designate Employees, other than such authorized officer or officers, to
receive awards and/or to determine the number of such awards to be received by
such persons; provided, however, that the Board shall specify the total number
of awards that such officer or officers may so award.



3.2
Board Authority and Responsibility. Subject to the provisions of the Plan, the
Board shall have full authority and discretion to take any actions it deems
necessary or advisable for the administration of the Plan. All decisions,
interpretations and any other actions of the Board with respect to the Plan
shall be final and binding on all persons deriving rights under the Plan.



SECTION 4.    ELIGIBILITY.


4.1
General Rule. Only Employees shall be eligible for the grant of ISOs. Only
Employees, Consultants and Outside Directors shall be eligible for the grant of
NSOs or the award or sale of Shares.



SECTION 5.    STOCK SUBJECT TO PLAN.


5.1
Share Limit. Subject to Sections 5.2 and 9, the aggregate number of Shares which
may be issued under the Plan shall not exceed 4,500,000 Shares. The number of
Shares which are subject to Options or other rights outstanding at any time
shall not exceed the number of Shares which then remain available for issuance
under the Plan. The Company, during


-4-



--------------------------------------------------------------------------------




the term of the Plan, shall at all times reserve and keep available sufficient
Shares to satisfy the requirements of the Plan. Shares offered under the Plan
may be authorized but unissued Shares or treasury Shares.


5.2
Additional Shares. In the event that any outstanding Option or other right
expires or is canceled for any reason, the Shares allocable to the unexercised
portion of such Option or other right shall remain available for issuance
pursuant to the Plan. If a Share previously issued under the Plan is reacquired
by the Company pursuant to a forfeiture provision, then such Share shall again
become available for issuance under the Plan.



SECTION 6.    RESTRICTED SHARES.


6.1
Restricted Share Agreement. Each award or sale of Shares under the Plan (other
than upon exercise of an Option) shall be evidenced by a Restricted Share
Agreement between the Purchaser and the Company. Such award or sale shall be
subject to all applicable terms and conditions of the Plan and may be subject to
any other terms and conditions imposed by the Board, as set forth in the
Restricted Share Agreement, that are not inconsistent with the Plan. The
provisions of the various Restricted Share Agreements entered into under the
Plan need not be identical.



6.2
Duration of Offers and Nontransferability of Purchase Rights. Any right to
acquire Shares (other than an Option) shall automatically expire if not
exercised by the Purchaser within thirty (30) days after the Company
communicates the grant of such right to the Purchaser. Such right shall be
nontransferable and shall be exercisable only by the Purchaser to whom the right
was granted.



6.3
Purchase Price. To the extent an award consists of newly issued Shares, the
award recipient shall furnish consideration having a value not less than the par
value of such Shares as determined by the Board. Subject to the foregoing in
this Section 6.3, the Board shall determine the amount of the Purchase Price in
its sole discretion. The Purchase Price shall be payable in a form described in
Section 8.



6.4
Repurchase Rights and Transfer Restrictions. Each award or sale of Shares shall
be subject to such forfeiture conditions, rights of repurchase, rights of first
refusal and other transfer restrictions as the Board may determine, subject to
the requirements of Section 10. Such restrictions shall be set forth in the
applicable Restricted Share Agreement and shall apply in addition to any
restrictions otherwise applicable to holders of Shares generally.



SECTION 7.    STOCK OPTIONS.


7.1
Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. The
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions imposed by the Board, as set
forth in the Stock Option Agreement, which are not inconsistent with the Plan.
The provisions of the various Stock Option Agreements entered into under the
Plan need not be identical.




-5-



--------------------------------------------------------------------------------




7.2
Number of Shares; Kind of Option. Each Stock Option Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 9. The Stock Option
Agreement shall also specify whether the Option is intended to be an ISO or an
NSO.



7.3
Exercise Price. Each Stock Option Agreement shall set forth the Exercise Price,
which shall be payable in a form described in Section 8. Subject to the
following requirements, the Exercise Price under any Option shall be determined
by the Board in its sole discretion:



(a)
Minimum Exercise Price for ISOs. The Exercise Price per Share of an ISO shall
not be less than one hundred percent (100%) of the Fair Market Value of a Share
on the date of grant; provided, however, that the Exercise Price per Share of an
ISO granted to a Ten-Percent Stockholder shall not be less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date of grant.



(b)
Minimum Exercise Price for NSOs. The Exercise Price per Share of an NSO shall
not be less than one-hundred percent (100%) of the Fair Market Value of a Share
on the date of grant.



7.4
Term. Each Stock Option Agreement shall specify the term of the Option. The term
of an Option shall in no event exceed ten (10) years from the date of grant. The
term of an ISO granted to a Ten-Percent Stockholder shall not exceed five (5)
years from the date of grant. Subject to the foregoing, the Board in its sole
discretion shall determine when an Option shall expire.



7.5
Exercisability. Each Stock Option Agreement shall specify the date when all or
any installment of the Option is to become exercisable; provided, however, that
no Option shall be exercisable unless the Optionee has delivered to the Company
an executed copy of the Stock Option Agreement. Subject to the following
restrictions, the Board in its sole discretion shall determine when all or any
installment of an Option is to become exercisable and may, in its discretion,
provide for accelerated exercisability in the event of a Change in Control or
other events:



(a)
Options Granted to Outside Directors. The exercisability of an Option granted to
an Optionee for service as an Outside Director shall be automatically
accelerated in full in the event of a Change in Control.



(b)
Early Exercise. A Stock Option Agreement may permit the Optionee to exercise the
Option as to Shares that are subject to a right of repurchase by the Company in
accordance with the requirements of Section 10.1.



7.6
Repurchase Rights and Transfer Restrictions. Shares purchased on exercise of
Options shall be subject to such forfeiture conditions, rights of repurchase,
rights of first refusal and other transfer restrictions as the Board may
determine, subject to the requirements of Section 10. Such restrictions shall be
set forth in the applicable Stock Option Agreement and shall apply in addition
to any restrictions otherwise applicable to holders of Shares generally.




-6-



--------------------------------------------------------------------------------




7.7
Transferability of Options. During an Optionee’s lifetime, his or her Options
shall be exercisable only by the Optionee or by the Optionee’s guardian or legal
representatives, and shall not be transferable other than by beneficiary
designation, will or the laws of descent and distribution. Notwithstanding the
foregoing, however, to the extent permitted by the Board in its sole discretion,
an NSO may be transferred by the Optionee to a revocable trust or to one or more
family members or a trust established for the benefit of the Optionee and/or one
or more family members to the extent permitted by section 260.140.41(c) of Title
10 of the California Code of Regulations and Rule 701 of the Securities Act.



7.8
Exercise of Options on Termination of Service. Each Option shall set forth the
extent to which the Optionee shall have the right to exercise the Option
following termination of the Optionee’s Service. Each Stock Option Agreement
shall provide the Optionee with the right to exercise the Option following the
Optionee’s termination of Service during the Option term, to the extent the
Option was exercisable for vested Shares upon termination of Service, for at
least thirty (30) days if termination of Service is due to any reason other than
cause, death or Disability, and for at least six (6) months after termination of
Service if due to death or Disability (but in no event later than the expiration
of the Option term). If the Optionee’s Service is terminated for cause, the
Stock Option Agreement may provide that the Optionee’s right to exercise the
Option terminates immediately on the effective date of the Optionee’s
termination. To the extent the Option was not exercisable for vested Shares upon
termination of Service, the Option shall terminate when the Optionee’s Service
terminates. Subject to the foregoing, such provisions shall be determined in the
sole discretion of the Board, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
termination of Service.



7.9
No Rights as a Stockholder. An Optionee, or a transferee of an Optionee, shall
have no rights as a stockholder with respect to any Shares covered by the Option
until such person becomes entitled to receive such Shares by filing a notice of
exercise and paying the Exercise Price pursuant to the terms of the Option. No
adjustments shall be made, except as provided in Section 9.



7.10
Modification, Extension and Renewal of Options. Within the limitations of the
Plan, the Board may modify, extend or renew outstanding Options or may accept
the cancellation of outstanding Options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, materially impair his or her
rights or increase the Optionee’s obligations under such Option.



SECTION 8.    PAYMENT FOR SHARES.


8.1
General. The entire Purchase Price or Exercise Price of Shares issued under the
Plan shall be payable in cash, cash equivalents or one of the other forms
provided in this Section 8.






-7-



--------------------------------------------------------------------------------




8.2
Surrender of Stock. To the extent permitted by the Board in its sole discretion,
payment may be made in whole or in part by surrendering (in good form for
transfer), or attesting to ownership of, Shares which have already been owned by
the Optionee; provided, however, that payment may not be made in such form if
such action would cause the Company to recognize any (or additional)
compensation expense with respect to the Option for financial reporting
purposes. Such Shares shall be valued at their Fair Market Value on the date of
Option exercise.



8.3
Services Rendered. As determined by the Board in its discretion, Shares may be
awarded under the Plan in consideration of past or future services rendered to
the Company, a Parent or Subsidiary.



8.4
Promissory Notes. To the extent permitted by the Board in its sole discretion,
payment may be made in whole or in part with a full-recourse promissory note
executed by the Optionee or Purchaser. The interest rate payable under the
promissory note shall not be less than the minimum rate required to avoid the
imputation of income for U.S. federal income tax purposes. Shares shall be
pledged as security for payment of the principal amount of the promissory note,
and interest thereon; provided that if the Optionee or Purchaser is a
Consultant, such note must be collateralized with such additional security to
the extent required by applicable laws. In no event shall the stock
certificate(s) representing such Shares be released to the Optionee or Purchaser
until such note is paid in full. Subject to the foregoing, the Board shall
determine the term, interest rate and other provisions of the note.



8.5
Exercise/Sale. To the extent permitted by the Board in its sole discretion, and
if a public market for the Shares exists, payment may be made in whole or in
part by delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker approved by the Company to sell Shares and to
deliver all or part of the sale proceeds to the Company in payment of all or
part of the Exercise Price and any withholding taxes.



8.6
Exercise/Pledge. To the extent permitted by the Board in its sole discretion,
and if a public market for the Shares exists, payment may be made in whole or in
part by delivery (on a form prescribed by the Company) of an irrevocable
direction to a securities broker or lender approved by the Company to pledge
Shares, as security for a loan, and to deliver all or part of the loan proceeds
to the Company in payment of all or part of the Exercise Price and any
withholding taxes.



8.7
Other Forms of Payment. To the extent permitted by the Board in its sole
discretion, payment may be made in any other form that is consistent with
applicable laws, regulations and rules.



SECTION 9.    ADJUSTMENT OF SHARES.


9.1
General. In the event of a subdivision of the outstanding Stock, a declaration
of a dividend payable in Shares, a declaration of an extraordinary dividend
payable in a form other than Shares in an amount that has a material effect on
the Fair Market Value of the Stock, a combination or consolidation of the
outstanding Stock into a lesser number of Shares, a recapitalization, a
spin-off, a reclassification, or a similar occurrence, the Board


-8-



--------------------------------------------------------------------------------




shall make appropriate adjustments to the following: (i) the number of Shares
available for future awards under Section 5; (ii) the number of Shares covered
by each outstanding Option; (iii) the Exercise Price under each outstanding
Option; and (iv) the price of Shares subject to the Company’s right of
repurchase.


9.2
Dissolution or Liquidation. To the extent not previously exercised or settled,
Options shall terminate immediately prior to the dissolution or liquidation of
the Company.



9.3
Mergers and Consolidations. In the event that the Company is a party to a merger
or other consolidation, or in the event of a transaction providing for the sale
of all or substantially all of the Company’s stock or assets, outstanding
Options shall be subject to the agreement of merger, consolidation or sale. Such
agreement may provide for one or more of the following: (i) the continuation of
the outstanding Options by the Company, if the Company is a surviving
corporation; (ii) the assumption of the Plan and outstanding Options by the
surviving corporation or its parent; (iii) the substitution by the surviving
corporation or its parent of options with substantially the same terms for such
outstanding Options; (iv) immediate exercisability of such outstanding Options
followed by the cancellation of such Options; or (v) settlement of the intrinsic
value of the outstanding Options (whether or not then exercisable) in cash or
cash equivalents or equity (including cash or equity subject to deferred vesting
and delivery consistent with the vesting restrictions applicable to such Options
or the underlying Shares) followed by the cancellation of such Options; in each
case without the Optionee’s consent.



9.4
Reservation of Rights. Except as provided in this Section 9, an Optionee or
offeree shall have no rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend or any other increase
or decrease in the number of shares of stock of any class. Any issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or Exercise Price of Shares subject to
an Option. The grant of an Option pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.



SECTION 10. REPURCHASE RIGHTS.


10.1
Company’s Right To Repurchase Shares. The Company shall have the right to
repurchase Shares that have been acquired through an award or sale of Shares or
exercise of an Option upon termination of the Purchaser’s or Optionee’s Service
if provided in the applicable Restricted Share Agreement or Stock Option
Agreement. The Board in its sole discretion shall determine when the right to
repurchase shall lapse as to all or any portion of the Shares, and may, in its
discretion, provide for accelerated vesting in the event of a Change in Control
or other events; provided, however, that the right to repurchase shall lapse as
to all of the Shares issued to an Outside Director for service as an Outside
Director in the event of Change in Control.






-9-



--------------------------------------------------------------------------------




SECTION 11.    WITHHOLDING AND OTHER TAXES.


11.1
General. An Optionee or Purchaser or his or her successor shall pay, or make
arrangements satisfactory to the Board for the satisfaction of, any federal,
state, local or foreign withholding tax obligations that may arise in connection
with the Plan. The Company shall not be required to issue any Shares or make any
cash payment under the Plan until such obligations are satisfied.



11.2
Share Withholding. The Board may permit an Optionee or Purchaser to satisfy all
or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Shares that would otherwise be issued
to him or her upon exercise of an Option, or by surrendering all or a portion of
any Shares that he or she previously acquired; provided, however, that in no
event may an Optionee or Purchaser surrender Shares in excess of the legally
required withholding amount based on the minimum statutory withholding rates for
federal and state tax purposes that apply to supplemental taxable income. Such
Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. Any payment of taxes by assigning Shares to
the Company may be subject to restrictions, including any restrictions required
by rules of any federal or state regulatory body or other authority. All
elections by Optionees or Purchasers to have Shares withheld for this purpose
shall be made in such form and under such conditions as the Board may deem
necessary or advisable.



11.3
Cashless Exercise/Pledge. The Board may provide that if Company Shares are
publicly traded at the time of exercise, arrangements may be made to meet the
Optionee’s or Purchaser’s withholding obligation by cashless exercise or pledge.



11.4
Other Forms of Payment. The Board may permit such other means of tax withholding
as it deems appropriate.



11.5
Employer Fringe Benefit Taxes. To the extent permitted by applicable federal,
state, local and foreign law, an Optionee or Purchaser shall be liable for any
fringe benefit tax that may be payable by the Company and/or the Optionee’s or
Purchaser’s employer in connection with any award granted to the Optionee or
Purchaser under the Plan, which the Company and/or employer may collect by any
reasonable method established by the Company and/or employer.



SECTION 12.    SECURITIES LAW REQUIREMENTS.


12.1
General. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares complies with (or is exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be listed.



12.2
Dividend Rights. A Restricted Share Agreement may require that the holders of
Shares invest any cash dividends received in additional Shares. Such additional
Shares shall be subject to the same conditions and restrictions as the award
with respect to which the dividends were paid.


-10-



--------------------------------------------------------------------------------




SECTION 13. NO RETENTION RIGHTS.


No provision of the Plan, or any right or Option granted under the Plan, shall
be construed to give any Optionee or Purchaser any right to become an Employee,
to be treated as an Employee, or to continue in Service for any period of time,
or restrict in any way the rights of the Company (or Parent or subsidiary to
whom the Optionee or Purchaser provides Service), which rights are expressly
reserved, to terminate the Service of such person at any time and for any
reason, with or without cause, without thereby incurring any liability to him or
her.


SECTION 14.    DURATION AND AMENDMENTS.


14.1
Term of the Plan. The Plan, as set forth herein, shall become effective on the
date of its adoption by the Board, subject to the approval of the Company’s
stockholders. In the event that the stockholders fail to approve the Plan within
twelve (12) months after its adoption by the Board, any grants, exercises or
sales that have already occurred under the Plan shall be rescinded, and no
additional grants, exercises or sales shall be made under the Plan after such
date. The Plan shall terminate automatically ten (10) years after its adoption
by the Board. The Plan may be terminated on any earlier date pursuant to Section
14.2 below.



14.2
Right to Amend or Terminate the Plan. The Board may amend, suspend, or terminate
the Plan at any time and for any reason. An amendment of the Plan shall not be
subject to the approval of the Company’s stockholders unless it (i) increases
the number of Shares available for issuance under the Plan (except as provided
in Section 9) or (ii) materially changes the class of persons who are eligible
for the grant of Options or the award or sale of Shares.



14.3
Effect of Amendment or Termination. No Shares shall be issued or sold under the
Plan after the termination thereof, except upon exercise of an Option granted
prior to such termination. The termination of the Plan, or any amendment
thereof, shall not adversely affect any Shares previously issued or any Option
previously granted under the Plan without the holder’s consent.




-11-



--------------------------------------------------------------------------------




SECTION 15. EXECUTION.


To record the adoption of the Plan by the Board on July 17, 2010, effective on
such date, the Company has caused its authorized officer to execute the same.


MAGINATICS, INC.






/s/ Amarjit Gill        
Amarjit Gill
President and CEO



-12-

